COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-16-00103-CV

In re Wade Meeker, James Meeker,         §   Original Proceeding
Barney Holland, as Independent
Executor of the Estate of Lawrence       §   From Probate Court No. 2
H. Meeker, and Natasha Wesson
                                         §   of Tarrant County (2014-PR01451-2-B)

                                         §   June 29, 2016

                                         §   Opinion by Chief Justice Livingston

                                         §   Dissent by Justice Sue Walker

                                   JUDGMENT

      This court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be granted in part and denied in part. We deny

relators’ petition for writ of mandamus to the extent that they complain about the

portions of respondent’s February 24, 2016 order that grants relief to David Alan

Meeker on his rule 202 petition for presuit discovery. We conditionally grant

relators’ petition for writ of mandamus to the extent that relators challenge the

parts of the same order granting relief to Margaret Meeker. A writ will issue only

if respondent fails to comply.
      It is further ordered that relators Wade Meeker, James Meeker, Barney

Holland, as Independent Executor of the Estate of Lawrence H. Meeker, and

Natasha Wesson, jointly and severally, and Margaret Meeker shall evenly split

the costs of this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston